Citation Nr: 0919866	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-29 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post (s/p) left shoulder separation with 
reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 
1970 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Nashville, Tennessee, dated in 
December 2006, which denied an evaluation in excess of 10 
percent for the Veteran's left shoulder disability.

The Veteran and his wife testified at a hearing before a 
Decision Review Officer (DRO) at the RO in October 2008.  The 
Veteran also testified at a hearing before the undersigned 
member of the Board in March 2009.


FINDING OF FACT

The Veteran's s/p left shoulder separation with 
reconstruction is primarily characterized by stiffness, 
limitation of motion accompanied by pain, which interferes 
with lifting, carrying, and reaching, and a need for regular 
pain medication.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria 
for an evaluation of 20 percent, but no higher, for s/p left 
shoulder separation with reconstruction have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5200-5203 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

The Board is aware of the Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

In this case, the Veteran was sent a letter in October 2006, 
prior to the initial RO decision in this matter, which 
notified him of his and VA's respective duties for obtaining 
evidence.  This letter explained also adequately explained 
how disability ratings and effective dates are assigned.

The Veteran was sent another letter in June 2008 that 
provided the notice required by Vazquez-Flores.  This letter 
explained how VA assigns disability ratings, and reproduced 
the criteria applicable to Diagnostic Codes 5203, impairment 
of the clavicle or scapula, and 5201, limitation of motion of 
the arm.  The Veteran's shoulder disability is currently 
evaluated under diagnostic code 5203, by analogy.  The June 
2008 letter also provided examples of the types of evidence 
that the Veteran could submit, or ask VA to obtain, in 
support of his claim.  After the Veteran was provided this 
notice, his claim was readjudicated in a Supplemental 
Statement of the Case (SSOC) dated in November 2008.  

Therefore, the Board finds that VA satisfied its duty to 
notify the Veteran,

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including VA treatment records and the 
hearing testimony of the Veteran and his wife.  Two VA 
examinations were provided in connection with this claim.  
The Board therefore finds that the VA satisfied its duty to 
assist.   

II. Increased Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

The Board reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In September 2006, the Veteran sought increased compensation 
for his left shoulder disability, currently rated 10 percent 
disabling.  The Veteran alleged that his shoulder became more 
painful with limited movement.  

The Veteran was afforded a VA examination of his shoulder in 
October 2006.  At that time the Veteran reported pain, 
stiffness, and limited motion of his left shoulder, which he 
treated with ibuprofen.  Upon examination, there was no 
muscle weakness, atrophy, or spasm.  There was some swelling, 
effusion, and tenderness to the left shoulder.  The Veteran's 
range of motion of his left shoulder was 0 to 150 degrees 
flexion, with pain from 130 to 150 degrees, with additional 
limitation due to pain after repetitive use.  The Veteran's 
range of motion with respect to abduction of the left 
shoulder was 0 to 100 degrees, with pain from 90 to 100 
degrees and additional limitation due to pain after 
repetitive use.  The Veteran was able to externally rotate 
his left shoulder to 90 degrees without pain, and internally 
rotate his shoulder to 30 degrees without pain, with no 
additional limitation of motion on repetitive use.  The 
examiner reported that diagnostic tests showed degenerative 
arthritic change involving the glenohumeral joint with 
somewhat narrowed joint space, sclerotic change and 
osteophytes; the impression was some degenerative arthritic 
change involving the glenohumeral joint.  The examiner 
diagnosed degenerative arthritis of the left shoulder.  
Reported functional effects of the Veteran's left shoulder 
disability were problems with lifting, carrying, and 
reaching, as well as pain.  The examiner assessed the 
Veteran's left shoulder disability as severely restricting 
the Veteran's ability to play sports; moderately restricting 
his ability to perform chores, shopping, and exercise; mildly 
affecting his ability to dress; and having no effect on the 
Veteran's ability to travel, drive, or to feed, bathe, or 
groom himself.  

The Veteran was reexamined by VA in November 2008.  The 
Veteran reported that he was right handed.  The examiner 
noted that there were no constitutional symptoms of arthritis 
and no incapacitating episodes of arthritis.  The Veteran 
reported left shoulder pain and stiffness, with no episodes 
of dislocation, subluxation, locking, or effusion.  The 
Veteran's arthritis did not affect the motion of one or more 
joints.  Weekly flare-ups of moderate intensity and lasting 
"hours" were reported by the Veteran, during which time he 
"has to hang the arm."  

Upon examination, the Veteran's range of forward flexion was 
0 to 110 degrees, with pain throughout the entire range of 
motion, and no additional limitation of motion upon 
repetitive use.  Range of motion of abduction was 0 to 100 
degrees, with pain throughout the entire range of motion, and 
no additional limitation of motion upon repetitive use.  
Internal and external rotation were both 0 to 90 degrees, 
with pain throughout the entire range of motion and no 
additional limitation on repetitive use.  There was no bone 
loss, recurrent shoulder dislocations, inflammatory 
arthritis, nor ankylosis.  There was some tenderness and 
guarding of movement of the left shoulder.  An x-ray was 
interpreted as showing osteoarthritis without acute osseous 
abnormality.  

The functional effects of the Veteran's left shoulder 
disability were described as problems with lifting and 
carrying, as well as pain.  The examiner interpreted the 
Veteran's shoulder disability as severely restricting his 
ability to play sports and mildly restricting his ability to 
exercise, shop, and do chores.

VA treatment records reflect that the Veteran was treated for 
his left shoulder disability.  A January 2007 arthrogram of 
the left shoulder showed no abnormalities other than the 
presence of surgical staples in the humeral neck.  January 
2007 x-rays showed osteoarthritis of the glenohumeral joint.  
A January 2007 MRI showed no evidence of a rotator cuff 
injury post reconstruction, but it was noted that the study 
was degraded by the presence of surgical staples.  Globular 
thickening with a small tear of the mid to inferior labrum 
with slight periosteal sleeve avulsion and a small tear of 
the posterior inferior labrum were observed.  The articular 
cartilage appeared normal without evidence of chondral 
defects.

The Veteran was seen in September 2008 for an orthopedic 
surgery consult.  At that time, the Veteran reported 
occasional pain at rest and with certain motions and a 
generalized feeling that his shoulder is somewhat weak.  The 
Veteran denied having any dislocations since a capsular 
repair in the 1980s.  Upon examination, he had good motion in 
the upper extremities, but with some mild dyskinetic motion 
in the scapulothoracic and glenohumeral joints with active 
range of motion.  He had good strength, good reflexes, and 
motor and sensory functions were intact in both upper 
extremities.  Continued use of ibuprofen for pain relief and 
use of a daily Codman exercise program were recommended.  

At a hearing before a Decision Review Officer (DRO) in 
October 2008, the Veteran testified that he experiences sharp 
pains in his shoulder from two or three times a week to every 
other day.  He stated that he tries to use his left arm less 
at work, but has learned to live with a certain amount of 
pain.  He works as a mail carrier, and had to change the way 
he delivers mail to avoid lifting his left arm too high; for 
example, he uses his right arm to deliver mail even to mail 
slots located on his left side. He stated that he cannot lie 
down on his left side due to pain.  

At a hearing before the undersigned member of the Board held 
in March 2009, the Veteran explained how he had to alter the 
way he performs tasks at work to avoid raising his left arm 
too high, because lifting the arm fatigues it.  The Veteran 
testified that he experiences pain upon lifting his arm, 
which begins below shoulder level.  He also feels some 
discomfort that he described as a popping-type sensation.  
The Veteran stated that his left arm is weaker in strength 
than normal.   

Initially, the Board notes that the Veteran is right handed. 
His left arm disability is currently rated 10 percent 
disabling by analogy to Diagnostic Code 5203, malunion of the 
clavicle or scapula.  However, given the chronic nature of 
the disability at issue and its effect on his ability to 
work, the Board finds that the left shoulder disability more 
nearly approximates the criteria for a 20 percent rating 
pursuant to diagnostic code 5201.  The record confirms that 
this condition is characterized by stiffness, limitation of 
motion accompanied by pain, which interferes with lifting, 
carrying, and reaching, and a need for regular pain 
medication. The Board considered the applicability of other 
diagnostic codes related to the shoulder and arm, as well as 
the diagnostic codes pertaining to arthritis.  Application of 
these diagnostic codes would not yield a higher rating. 
  
In granting a 20 percent rating, the Board resolved the 
benefit of the doubt in favor of the Veteran.  The 
preponderance of the evidence is against a higher rating. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).


ORDER

An evaluation of 20 percent, but no higher, for s/p left 
shoulder separation with reconstruction is granted for the 
entire period of this appeal, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


